Deán, J.,
dissenting.
The penalty that is discussed in the opinion of the majority was imposed by the legislature to make it reasonably certain that the payments contemplated by the law would not be delayed and the act thereby nullified. In other words, the penalty was imposed to protect the injured employee from an employer’s “bad guess” with respect to the meaning of the law. Parson v. Murphy, 101 Neb. 542, 16 N. C. C. A. 174. If the statute as construed by the opinion of the majority is to become the settled law of the *219state it is perfectly plain that the “waiting time penalty” feature of the act will he of no benefit to the persons for whom the benefit was intended by the legislature.